Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Amend to Specification
The Cross of Reference has been amended as below:
[0001] This application is a continuation of, and claims priority under 35 U.S.C. § 120 to U.S. Patent Application No. 15/786,580, filed October 17, 2017, now US Patent 10/591,967, which is a continuation of U.S. Patent Application No. 14/245,302, filed April 4, 2014, now US Patent 9,829,947, the disclosures of each of which are incorporated by reference in their entirety.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 34 and 40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 10 and 16 of application patent No.10/591,967. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

The underline is the difference between the two applications; thus, it is not patentable.
Currently Application

Application Patent No. 10/591,967
21.    (New) A method, comprising:

receiving, by one or more processors of at least one server, via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device;

selecting, by the one or more processors of the at least one server, a content item responsive to the request for content;

receiving, by the one or more processors of the at least one server, from the client device, data indicating a network speed of the client device;



serving, by the one or more processors of the at least one server, data to the client device to cause the client device to display the selected content item according to the format.


34. (New) A system comprising:

one or more processors of at least one server; and a computer-readable storage device storing instructions that, when executed by the one or more processors, cause the one or more processors to:

receive via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device;

select a content item responsive to the request for content;

receive from the client device, data indicating a network speed of the client device;

select, based on the data indicating the network speed, a format for the selected content item; and

serve data to the client device to cause the client device to display the selected content item according to the format.




40. (New) A non-transitory computer-readable storage medium having instructions that, when executed by one or more processors of at least one server, 

receive, via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device;

select, a content item responsive to the request for content;

receive, from the client device, data indicating a network speed of the client device;



select, based on the data indicating the network speed, a format for the selected content item; and

serve data to the client device to cause the client device to display the selected content item according to the format.

receiving, at one or more server data processors of at least one server, data indicative of a charging state of a battery of a mobile device and a request for a content item to be displayed on a display of the mobile device; 

identifying, at the one or more server data processors of the at least one server and responsive to the request for a content item, a first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content item and a second content item associated with a second energy consumption level, the first energy amount higher than the second energy amount; 
 providing, using the one or more server data processors of the at least one server and for display at the mobile device, the first content item to the mobile device to display the first content item on the display of the mobile device.



10. A system configured to display a content item on a mobile device, the system comprising:
 one or more server data processors of at least one server; and a computer-readable storage device storing instructions that, when executed by the one or more server data processors, cause the one or more server data processors to: 

receive a request for a content item to be displayed on a display of the mobile device, data indicative of a charging state of an a battery of the mobile device, and at least one of a signal strength of the mobile device or a charging state of the mobile device;
 identify, from among a plurality of candidate content items and responsive to the request for a content item, a first content item and a second content item, the first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content item, the second content item associated with a second energy consumption level, the first energy amount higher than the second energy amount; 

select the first content item responsive to the charging state of the battery of the mobile device; and provide the first content item to the mobile device to display on the display of the mobile device.


17. A non-transitory computer-readable storage medium having instructions that, when executed by one or more server data processors of at least one server, cause the one or more server 

receiving, at one or more server data processors of at least one server, data indicative of a charging state of a battery of a mobile device and a request for a content item to be displayed on a display of the mobile device; 
identifying, at the one or more server data processors of the at least one server and responsive to the request for a content item, a first content item associated with a first energy consumption level corresponding to a first energy amount consumed to display the first content item and a second content item associated with a second energy consumption level, the first energy amount higher than the second energy amount; selecting, using the one or more server data processors of the at least one server, the first content item responsive to the charging state of the battery of the mobile device; and 
providing, using the one or more server data processors of the at least one server and for display at the mobile device, the first content item 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 34, 35, 36, 38 and 40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Emil (2006/0026511).

As to claim 21, Emil teaches a method, comprising:
receiving, by one or more processors of at least one server, via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device (the server 110 receives requests from the client 120 for a particular document. The server 120 processes the requested document,   the client 120 sends a request for the image data to the server 110 before receiving the processed and compressed data, 28; the request is a signal generated when a user clicks an icon/link displayed at the client. The icon/link represents document data to be processed, [33];
a data network to transmit the at least a part of the document image information to the browser of the client device, a requested document file format and user-provided hints, [34]);
receiving, by the one or more processors of the at least one server, from the client device, data indicating a network speed of the client device (a transmission speed of the network and a type and/or content of document requested by the client device and user-provided hints for displaying the image data, paragraphs [34]-[36]);
selecting, by the one or more processors of the at least one server and based on the data indicating the network speed, a format for the selected content item (client device input capabilities (pen or roller), client device display capabilities (X by Y pixels, pixels per inch in X and Y, color depth, color model), type of image formats supported by the client device browser application, paragraphs [34]-[36]); and
serving, by the one or more processors of the at least one server, data to the client device to cause the client device to display the selected content item according to the format (determining, by the server, of a format of the requested document image information that is compatible with a client device display format, claims 1-4]).

As to claim 34, Emil teaches a system comprising:
one or more processors of at least one server; and a computer-readable storage device storing instructions that, when executed by the one or more processors (A machine-readable medium that provides instructions for processing image information associated with a document requested by a client device from a server, the image information having one or more data values and color levels, the instructions, when executed by a processor, , cause the one or more processors to:
receive via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device (the server 110 receives requests from the client 120 for a particular document. The server 120 processes the requested document,   the client 120 sends a request for the image data to the server 110 before receiving the processed and compressed data, 28; the request is a signal generated when a user clicks an icon/link displayed at the client. The icon/link represents document data to be processed, [33]);
select a content item responsive to the request for content (a data network to transmit the at least a part of the document image information to the browser of the client device, a requested document file format and user-provided hints, [34]);
receive from the client device, data indicating a network speed of the client device (a transmission speed of the network and a type and/or content of document requested by the client device and user-provided hints for displaying the image data, paragraphs [34]-[36]);
select, based on the data indicating the network speed, a format for the selected content item (client device input capabilities (pen or roller), client device display capabilities (X by Y pixels, pixels per inch in X and Y, color depth, color model), type of image formats supported by the client device browser application, paragraphs [34]-[36]); and

serve data to the client device to cause the client device to display the selected content item according to the format (determining, by the server, of a format of the requested document image information that is compatible with a client device display format, claims 1-4]).


receive, via a connection between the at least one server and a client device, a request for content to be displayed on a display of the client device (the server 110 receives requests from the client 120 for a particular document. The server 120 processes the requested document,   the client 120 sends a request for the image data to the server 110 before receiving the processed and compressed data, 28; the request is a signal generated when a user clicks an icon/link displayed at the client. The icon/link represents document data to be processed, [33]);
select, a content item responsive to the request for content (a data network to transmit the at least a part of the document image information to the browser of the client device, a requested document file format and user-provided hints, [34]);
receive, from the client device, data indicating a network speed of the client device (a transmission speed of the network and a type and/or content of document requested by the client device and user-provided hints for displaying the image data, paragraphs [34]-[36]);
select, based on the data indicating the network speed, a format for the selected content item (client device input capabilities (pen or roller), client device display capabilities (X by Y pixels, pixels per inch in X and Y, color depth, color model), type of image formats supported by the client device browser application, paragraphs [34]-[36]); and
serve data to the client device to cause the client device to display the selected content item according to the format (determining, by the server, of a format of the requested document image information that is compatible with a client device display format, claims 1-4]).


receiving, by the one or more processors of the at least one server, from the client device, data indicating a network speed of the client device (a transmission speed of the network and a type and/or content of document requested by the client device and user-provided hints for displaying the image data, paragraphs [32]-[41]);
	selecting, by the one or more processors of the at least one server and based on the data indicating the network speed, a format for the selected content item (client device input capabilities (pen or roller), client device display capabilities (X by Y pixels, pixels per inch in X and Y, color depth, color model), type of image formats supported by the client device browser application, paragraphs [34]-[36]); and
serving, by the one or more processors of the at least one server, data to the client device to cause the client device to display the selected content item according to the format (determining, by the server, of a format of the requested document image information that is compatible with a client device display format, claims 1-4]).

As to claims 23 and 36, Emil teaches wherein the request for content includes the data indicating the network speed (a transmission speed of the network and a type and/or content of document requested by the client device and user-provided hints for displaying the image data, paragraphs [34]-[36]).

As to claims 24 and 37, Emil teaches receiving data indicating a network speed of the client device includes receiving data from an application executing on the client device (a transmission speed of the network and a type and/or content of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected Emil (2006/0026511) in view of Mandish (US 8,601,148 B2).
As to claims 25 and 38, Emil does not teach the application executing on the client device is configured to determine the network speed of the client device. However, teaches the application executing on the client device is configured to determine the network speed of the client device (the request may indicate that the playback speed be twice the standard speed (e.g. "speed=2" in the request parameters) Similarly, for a request indicating "speed=0.5" the content will appear to be played at half the standard speed. The altered playback speed may specify that the media content should be played either faster or slower, and can specify a change of any magnitude, col. 13, lines 24-46).

application executing on the client device is configured to determine the network speed of the client device as taught by Emil into Emil provides for on-the-fly alteration of apparent playback rate for content sent to a client based on a request from the client to alter the playback speed of the content

As to claims 26 and 39, Emil teaches selecting, from a plurality of network speed categories, a first network speed category responsive to determining that the network speed of the client device is within a range of network speeds corresponding to the first network speed category (The requested speedup factor and the specifics of the video encoding determine how many frames need to be discarded, and which frames may be discarded. The server 110 also needs to construct a valid audio stream that matches the rate of the video stream. The audio stream is constructed, e.g., by using a precomputed "silence" audio track in place of the original audio, doing more sophisticated audio processing to adjust audio rate to match the new video rate, or discarding a fraction of the original audio frames. Another example is a "slow motion" stream or portion that will send data to be played back at a lower rate than the original source. To accomplish slow motion, frames are selected for duplication, or "padding" frames are added to automatically duplicate frames, col. 10, lines 8-38); and

wherein selecting the format for the selected content item includes selecting the format for the selected content item based on the first network speed category (for each video .

As to claim 27, Emil teaches determining a plurality of formats for the selected content item based on a content item type of the content item (if the file format permits, the server 110 adds a format-specific marker to frames that directs the client 105 to play the previous frame a second time rather than inserting a duplicate frame, col. 13, lines 24-46).

As to claim 28, Emil teaches the format for the selected content item corresponds to a manner in which the content is displayed (if the file format permits, the server 110 adds a format-specific marker to frames that directs the client 105 to play the previous frame a second time rather than inserting a duplicate frame. The number of frames inserted depends on the playback speed specified. For instance, for a request 710 that the media be played at 0.5 times the normal speed, the server 110 duplicates every frame. As a result of the duplicated frames, the altered media content will take twice the amount of time to play as it would to play the .

As to claim 29, Emil teaches the content item is selected based on the network speed of the client device (the client will receive from the server a single piece of content with an apparent increased playback speed as per the request, col. 14, lines 44-55).

As to claim 30, Emil teaches Emil maintaining, in one or more data structures, an association between the content item and a first network speed category corresponding to the network speed of the client device (The amount of network buffering may also be able to be determined by keeping statistics and probing each client's destination network or sub-net. Other factors that affect client networking speed (such as the required retransmission of TCP/IP network packets) can be known, measured, and accounted for as well, to give a more accurate estimation of client read speed. This technique is useful for a gross estimation of client read speed. For example, from this process it easily could be determined whether a client is using a dial-up connection (<56 kbps), low-speed DSL (.about.768 kbps) or high-speed DSL (>3 Mbps). Alternatively, one or more test packets of non-requested content could be sent to make the above determination, col. 16, lines 44-67).

As to claim 31, Emil teaches the content item comprises at least one of a video file, a streaming video, and an audio file (the selected content may be modified 1030 according to the instructions in the request. The instructions can be .

As to claim 32, Emil teaches selecting the format for the selected content item is further based on an account associated with the client device (Other factors that affect client networking speed (such as the required retransmission of TCP/IP network packets) can be known, measured, and accounted for as well, to give a more accurate estimation of client read speed, col. 16, lines 44-67).

As to claim 33, Emil teaches serving, by the one or more processors of the at least one server, data associated with the account to the client device to cause the client device to display a menu of formats associated with content items (This is a reasonable measurement of client 105 throughput because the standard internet networking architecture (routers, switches, etc.) have very small buffers, and thus, the rate at which the client is reading can be estimated in this way. The amount of network buffering may also be able to be determined by keeping statistics and probing each client's destination network or sub-net. Other factors that affect client networking speed (such as the required retransmission of TCP/IP network packets) can be known, measured, and accounted for as well, to give a more accurate estimation of client read speed. This technique is useful for a gross .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195